DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on  August 9, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "adjacent chambers" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which chambers among the one or more of the first and second chambers the recited chamber are referring to.
Claims 2-6 recites the limitation "the first chamber and the second chamber."  There is insufficient antecedent basis for this limitation in the claim. It is unclear which chambers among the one or more of the first and second chambers the recited chamber are referring to.
Claim 9 recites the limitation "wherein the channel is in a form in which one or more channels are stacked depending on volumes of the chambers," however, the limitation is unclear. It is unclear how many channels are required by the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brettschneider et al. (US 2014/0227150; hereinafter “Brettschneider”).
Regarding claim 1, Brettschneider discloses an organoid culture device (microfluid device of Brettschneider is functionally equivalent to the claimed organoid culture device; [0008]), comprising:  	one or more first chambers capable of storing a culture medium (FIGS. 4a,4b: cavity 6; [0046]-[0047]);  	one or more second chambers capable of culturing an organoid (FIGS. 4a,4b: cavity 7a; [0046]-[0047]); and  	a channel that interconnects adjacent chambers of one of the one or more of the first and one of the one or more the second chambers (FIGS. 4a,4b: connecting duct 10; [0046]-[0047]). 	Furthermore, it is noted that the recitation of functional language "for storing a culture medium" is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). Furthermore, the intended uses of the apparatus do not further define any structural features to the chambers but rather only define how the chambers may be used. The prior art discloses all of the structural features of the claimed chambers and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 2, Brettschneider further discloses wherein the first chamber and the second chamber are adjacent to each other (FIGS. 4a,4b). 
Regarding claim 3, Brettschneider further discloses wherein the second chamber has a lower height than the first chamber (FIGS. 4a,4b).
Regarding claim 4, Brettschneider further discloses wherein the second chamber has a smaller volume than the first chamber (FIGS. 4a,4b).
Regarding claim 10, the organoid is a material worked on and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.  	The device of Brettschneider can be used for culturing an organoid. 
Therefore, Brettschneider meets the anticipates the limitations set forth in claims 1-4 and 10.
Claim(s) 1-2, 6-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexandre et al. (US 2007/0099204; hereinafter “Alexandre”).
Regarding claim 1, Alexandre discloses an organoid culture device (microfluid device of Alexandre is functionally equivalent to the claimed organoid culture device; [0156]), comprising:  	one or more first chambers capable of storing a culture medium (FIGS. 2a, 2b and 4: right chamber 11; [0038] and [0040]);  	one or more second chambers capable of culturing an organoid (FIGS. 2a, 2b and 4: left chamber 11; [0038] and [0040]); and  	a channel that interconnects adjacent chambers of one of the one or more of the first and one of the one or more the second chambers (FIGS. 2a, 2b and 4: connecting channel 10; [0038] and [0040]). 	Furthermore, it is noted that the recitation of functional language "for storing a culture medium" is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). Furthermore, the intended uses of the apparatus do not further define any structural features to the chambers but rather only define how the chambers may be used. The prior art discloses all of the structural features of the claimed chambers and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 2, Alexandre  further discloses wherein the first chamber and the second chamber are adjacent to each other (FIGS. 2a, 2b and 4; [0038] and [0040]).
Regarding claim 6, Alexandre further discloses  a lid for a second chamber of the one or more chambers (FIGS. 2a, 2b and 4: lid 9; [0038] and [0040]).
Regarding claim 7, Alexandre further discloses wherein the channel has a width of 0.6 to 1.0 mm ([00183]).
Regarding claim 10, the organoid is a material worked on and not an element of the claimed device. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115.  	The device of Alexandre can be used for culturing an organoid. 
Therefore, Alexandre meets the anticipates the limitations set forth in claims 1-2, 6-7 and 10.
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oki et al. (US 2010/0213070; hereinafter “Oki”).
Regarding claim 1, Oki discloses an organoid culture device (device of Oki is functionally equivalent to the claimed organoid culture device), comprising:  	one or more first chambers capable of storing a culture medium (FIGS. 10a,10b: cavity 113);  	one or more second chambers capable of culturing an organoid (FIGS. 10a,10b: cavity 112; [0159]-[0163]); and  	a channel that interconnects adjacent chambers of one of the one or more of the first and one of the one or more the second chambers (FIGS. 10a,10b: through hole 108; [0099]). 	Furthermore, it is noted that the recitation of functional language "for storing a culture medium" is drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). Furthermore, the intended uses of the apparatus do not further define any structural features to the chambers but rather only define how the chambers may be used. The prior art discloses all of the structural features of the claimed chambers and thus since the structure is the same, the claimed functions are apparent.
Regarding claim 9, Oki further discloses wherein the channel is in a form in which one or more channels are stacked depending on volumes of the chambers (FIG. 10a: channels separated by film 103; [0099]).
Therefore, Oki meets the anticipates the limitations set forth in claims 1 and 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brettschneider as applied to claim 1 above.
Regarding claim 8, Brettschneider further does not explicitly disclose wherein the channel has a height of 0.1 to 0.5 mm.	However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the height of the channel with the claimed height of Brettschneider, since such a modification would have involved a mere change in the size (or dimension) of a component. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.
Claim(s) 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexandre as applied to claim 1 above.
Regarding claim 3, Alexandre discloses the culture device according to claim 1.  	Alexandre does not explicitly disclose wherein a second chamber of the one or more chambers has a lower height than a first chamber of the one or more chambers. 	However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the height of the second chamber of Alexandre such that the height of the second chamber has a lower height than the first chamber, since such a modification would have involved a mere change in the size (or dimension) of a component. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.
Regarding claim 4, Alexandre discloses the culture device according to claim 1.  	Alexandre does not explicitly disclose wherein a second chamber of the one or more chambers has a smaller volume than a first chamber of the one or more chambers. 	However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the volume of the second chamber of Alexandre such the volume of the second chamber has a smaller volume than the first chamber, since such a modification would have involved a mere change in the size (or dimension) of a component. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.
Regarding claim 5, Alexandre further discloses wherein the first and second chambers have a cylindrical shape (FIGS. 2a,2b), but does not explicitly disclose the claimed diameter of 5.0 to 15.0 mm.	However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the diameter of the first and second chambers with the claimed diameter, since such a modification would have involved a mere change in the size (or dimension) of a component. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.
Regarding claim 8, Alexandre further does not explicitly disclose wherein the channel has a height of 0.1 to 0.5 mm.	However, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the height of the channel with the claimed height, since such a modification would have involved a mere change in the size (or dimension) of a component. Furthermore, it’s noted that the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777). See MPEP 2144.04 IV. A.
Conclusion
 	No claims are allowed. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799